228 F.2d 465
97 U.S.App.D.C. 118
Daniel C. WALSER et al., Members of the District of ColumbiaBoard of Registration for Professional Engineers, Appellants,v.Andre MERLE, Appellee.
No. 12544.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 2, 1955.Decided Dec. 15, 1955.

Mr. J. Hampton Baumgartner, Jr., Asst. Corp. Counsel for District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, Milton D. Korman, Asst. Corp. Counsel, and Harry L. Walker, Asst. Corp. Counsel at the time record was filed, were on the brief, for appellants.
Mr. J. E. Bindeman, Washington, D.C., with whom Mr. Theodore Kligman, Washington, D.C., was on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Andre Merle's application for registration as a professional engineer was rejected, after a hearing, by the District of Columbia Board of Registration for Professional Engineers on the ground that the applicant was not a person of good character and repute within the meaning of 8(b) of the governing act.1  Merle appealed to the United States District Court for the District of Columbia as permitted by 2-1809(e), D.C.Code 1951.  After filing findings of fact and conclusions of law, the District Court remanded the case to the Board for rehearing in accordance therewith.  From this order the members of the Board appeal.


2
We think the remand should be without qualification so that the Board, after hearing additional evidence, may make the initial decision on the enlarged factual situation, subject of course to review by the District Court at the instance of any person aggrieved thereby.  The order on appeal will be modified accordingly.


3
Remanded with instructions.



1
 Professional Engineers Registration Act of September 19, 1950, 64 Stat. 854, D.C.Code 1951, 2-1801 et seq